DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 21, 2020 has been entered.  Amendment of claims 32-34 is acknowledged.  Claims 25-31 and 36-39 have been cancelled. Claims 40-57 have been newly added. Claims 32-35 and 40-57 are currently under consideration in this application.
The objections to claims 36, 37 and 39 are withdrawn in view of Applicant's claim cancellation.
The rejection of claims 32 and 34-38 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment. 

Claim Objections
Claims 32-34, 40-48 and 50-57 are objected to because of the following informalities:
In claim 32, line 3, claim 47, line 11, and claim 57, line 2: "a fermented composition comprising a fermented plant material, a fermented seaweed or algae; and one or more lactic acid bacterial strains" is redundant.  In claims 41-46 and 51-56: "fermented composition" should read "composition".  Examiner suggests deleting "fermented" before “composition” in claims 32, 41-47 and 51-57. 
In claim 33, line 8 and 47, line 6: "crohn's" should read "Crohn's".
In claims 34 and 48, lines 1-2: "wherein said plant material is Brassica spp.; sun flower; palm; soya, field beans, Lupins; or a combination hereof" should read "said plant material is Brassia spp., sun flower, palm, soya, field beans, lupins, or a combination thereof."
In claim 40, line 1 and claim 50, line 1: "material" is an extraneous word and should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 46 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claim 33, line 1 recites "intestinal induced disease."  This term is neither defined in the specification nor well known to one of ordinary skill in the art.  It is indefinite, because intestinal induced does not confer the same meaning as a term that can encompass the diseases listed in claim 33.  Examiner suggests deleting "intestinal induced".  The claim 
(New Rejection – Necessitated by Amendment) Regarding claims 46 and 56, the limitations in parentheses "(w/w)" render the claims indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Examiner suggests deleting the parentheses. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Prior Rejection – Maintained, Modified and Extended to Claims 41-49 and 51-57 as Necessitated by Claim Amendment) Claims 32-35, 41, 43-49 and 51, 53-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legarth (WO2014131422A2) as evidenced by Lee (Lee, Y. Effects of Diet on Gut Microbiota Profile and the Implications for Health and Disease, 2013, Bioscience of Microbiota, Food and Health, 32(1), 1-12) and Kim (Kim, E. et al., Fermented kimchi reduces body weight and improves metabolic parameters in overweight and obese patients, 2011, Nutrition Research, 31, 436-443).
Regarding claims 32-35 and 47-49, Legarth teaches a method of treatment, alleviation or prophylaxis of diarrhea, inflammatory bowel diseases and bacterial infections in a mammal, comprising administering a substance comprising a fermented composition comprising a fermented plant material (Brassica spp.), fermented seaweed or algae, and one or more lactic acid bacterial strains (Legarth Claim 18: A fermented food/feed ingredient comprising a fermented plant product comprising one or more of plants from the genus Brassica such as oilseeds, rape, such as rapeseed, rapeseed cake, rapeseed meal, cabbages, plants of the order Brassicales, such as families Brassicaceae/Cruciferae, Capparidaceae, and  Caricaceae, and plants from the genus Drypetes, such as from the family Euphorbiaceae; having a total glucosinolate content below 1 mol/ g (DW); and one or more lactic acid bacteria strains in a total amount in the range 105-1012 CFU per gram; Pg. 17, line 31 – Pg. 18, line 14: Process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient; Pg. 24, lines 25-27: the provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources; Claim 37: The food/feed product according to any of claims 33-36 for use as a medicament in the treatment and/or prevention of yeast and/or bacterial infections in an animal and/or in humans; Pg. 31, line 8: [Fermented composition administered to pigs resulted in] A drop in the number of pigs with diarrhoea).  Legarth Lee Pg. 2, Col. 2, lines 3-8: Lactobacillus, Bifidobacterium, Streptococcus and Escherichia coli showed a protective effect against inflammatory bowel disease in human studies. Lactobacillus and Bifidobacterium improve the clinical conditions in patients with irritable bowel syndrome).
Regarding claims 41 and 51, Legarth teaches the fermented composition comprises at least 50 mM lactic acid (Legarth Pg. 13, lines 6-7: the fermented food/feed ingredient provided in step c) has a lactic acid concentration of at least 50 mM).
Regarding claims 43 and 53, Legarth teaches the fermented composition comprises at least 50% plant material (Legarth Pg. 2, lines 26-28: one aspect of the invention relates to a fermented dry food/feed ingredient comprising: fermented rapeseed in an amount of 5-50% by weight).
Regarding claims 44-45 and 54-55, Legarth teaches the fermented composition is provided by essentially homofermentative fermentation and essentially homolactic fermentation (Legarth Pg. 8, lines 27-30: The fermentation process provided by the starter culture according to the invention is preferably essentially a homofermentative process. "Essentially homofermentative" means, that the predominant bacterial flora driving the fermentation is homofermentative; lines 33-35: "Essentially homofermentative" indicates also that the major fermentation product is lactic acid, and the levels of acetic acid and ethanol are either below taste threshold, around taste threshold or slightly above taste threshold; Instant Specification Pg. 11, lines 5-8: The 
Regarding claims 46 and 56, Legarth teaches the fermented composition is provided by a moisture content during fermentation in the range of 20-60% (w/w) (Legarth Pg. 12, lines 25-26: the fermentation process is performed at a moisture content in the range 25-60%).
Regarding claim 57, Legarth teaches a method of reducing blood cholesterol and triglycerides, comprising administering a fermented composition comprising at fermented plant material; a fermented seaweed or algae; and one or more lactic acid bacterial strains (Legarth Claim 18: A fermented food/feed ingredient comprising a fermented plant product comprising one or more of plants from the genus Brassica such as oilseeds, rape, such as rapeseed, rapeseed cake, rapeseed meal, cabbages, plants of the order Brassicales, such as families Brassicaceae/Cruciferae, Capparidaceae, and  Caricaceae, and plants from the genus Drypetes, such as from the family Euphorbiaceae; having a total glucosinolate content below 1 mol/ g (DW); and  one or more lactic acid bacteria strains in a total amount in the range 105-1012 CFU per gram; Pg. 17, line 31 – Pg. 18, line 14: Process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient; Pg. 24, lines 25-27: the provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources; Claim 36: The Kim Table 6, Column Fermented kimchi, Rows 1 and 2 Total cholesterol and TG (levels decrease from first to final after subjects had fermented kimchi); Pg. 440, §4. Discussion, ¶ 2, lines 1-10: Kimchi is a traditional Korean food that is made with napa cabbage and various other ingredients, which supply vitamins, minerals, and dietary fiber. Previous studies investigating the effects of kimchi have focused on individual ingredients (garlic and/or red chili) or side ingredients, such as seaweed and/or black rice.  However, the most important factor that makes kimchi such a healthy food is the process of fermentation.  Lactic acid bacteria are needed to ferment the kimchi, and these populations increase during the fermentation process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2) as applied to claims 32-35, 41, 43-49 and 51, 53-57 above, and further in view of Shobharani (Shobharani, P. et al., Potential of marine lactic acid bacteria to ferment Sargassum sp. for enhanced anticoagulant and antioxidant properties, 2012, Journal of Applied Microbiology, 114, 96-107).
Regarding claims 40 and 50, Legarth does not teach the seaweed or algae material is brown algae.
Shobharani teaches fermentation of brown algae with lactic acid bacteria enhances antioxidant and anticoagulant properties (Shobharani Pg. 105, ¶ 4, lines 1-11: the LAB (lactic acid bacteria) isolated from marine environment was found to be effective in seaweed fermentation. Higher yield and speedy recovery of bioactive molecules from Sargassum were obtained by initial saccharification using cellulase followed by fermenting with LAB under an optimum incubation period of 12 days. The present investigation identifies a potent LAB culture, Ent. Faecium, that can enhance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seaweed or algae in the fermented composition provided in Legarth's method of treatment with the fermented brown algae taught by Shobharani, because brown algae has anti-inflammatory, anti-coagulant and antioxidant activities beneficial for disease treatment (Shobharani Pg. 96, Col. 2, lines 2-6: The brown alga Sargassum have been extensively exploited for their various biological activities including anticoagulant, antioxidant, antimicrobial, anti-inflammatory, anticancer, antiherpes activity and anti-hyperlipidemic activity).

Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2) and further in view of Traka (Traka, M. et al. Glucosinolates, isothiocyanates and human health, 2009, Phytochemistry Reviews, 8, 269-282). 
Regarding claims 42 and 52, Legarth teaches the fermented composition having a total glucosinolate content below 1 mol/ g (DW) (Legarth Claim 18, line 8), but does not teach at least 2 mol/g glucosinolate on a dry matter basis.
Traka teaches glucosinolates and their derivatives contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19: Concurrent with the increase in our knowledge of the genetic and environmental factors that lead to glucosinolate accumulation in plants, and the role of these compounds and their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fermented composition in Legarth's treatment method by increasing the concentration of glucosinolates above 1 mol/ g. One of ordinary skill would have been motivated to increase the concentration of glucosinolates based on Traka's disclosure that glucosinolates may contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19).

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 32 and all dependent claims under 35 U.S.C. 102 as being anticipated by Legarth (WO2014131422A2) by arguing that Legarth does not teach a fermented seaweed or algae. Contrary to Applicant's assertions, Legarth does teach the protein source, including seaweed or algae, is fermented with lactic acid bacteria with the food/feed product (Pg. 17, line 31 – Pg. 18, line 14: Process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient; Pg. 24, lines 25-27: the provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources).  Therefore, the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657